Order entered February 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01013-CV

                    CHRISTOPHER GRAHAM, Appellant

                                        V.

                         DARLA COMPTON, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05792-C

                                     ORDER

      The reporter’s record in this appeal is overdue. Accordingly, we ORDER

Janet E. Wright, Official Court Reporter for County Court at Law No. 3, to file, no

later than February 19, 2021, either the reporter’s record or written verification

no record exists or appellant has not requested the record. As the clerk’s record

reflects appellant filed a statement of inability to pay costs and nothing in the

record reflects the court ordered appellant to pay costs, any record shall be filed

without payment of the reporter’s fee. See TEX. R. CIV. P. 145(a). We caution
appellant that the appeal may be submitted without the reporter’s record should

the Court receive verification appellant has not requested the record. See TEX. R.

APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3; Ms.

Wright; and, the parties.




                                            /s/   CRAIG SMITH
                                                  JUSTICE